         Case 2:18-cv-03696-CDJ Document 18 Filed 06/03/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :
 LAMONT CAMPFIELD,                                :
                                                  : CIVIL ACTION
                              Plaintiff,          : No. 2:18-cv-03696-CDJ
                                                  :
        v.                                        :
                                                  :
 DETECTIVE RAYMOND DOUGHERTY,                     :
 et al.                                           :
                                                  :
                              Defendants.         :
                                                  :

                               NOTICE OF APPEARANCE

TO THE CLERK OF COURT:

       Kindly enter my appearance on behalf of Defendant the Philadelphia Police Department in
the above-referenced matter.

                                                         Respectfully Submitted,

Date: June 3, 2019                                       /s/ Shannon Zabel
                                                         Shannon Zabel, Esquire



                           WITHDRAWAL OF APPEARANCE

TO THE CLERK OF COURT:

      Kindly withdraw my appearance on behalf of Defendants the Philadelphia Police
Department in the above-referenced matter.

                                                         Respectfully Submitted,

Date: June 3, 2019                                        /s/ Andrew Pomager
                                                         Andrew Pomager, Esquire
                                                         Assistant City Solicitor
         Case 2:18-cv-03696-CDJ Document 18 Filed 06/03/19 Page 2 of 2



                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                    :
 LAMONT CAMPFIELD,                                  :
                                                    : CIVIL ACTION
                               Plaintiff,           : No. 2:18-cv-03696-CDJ
                                                    :
        v.                                          :
                                                    :
 DETECTIVE RAYMOND DOUGHERTY,                       :
 et al.                                             :
                                                    :
                               Defendants.          :
                                                    :

                                CERTIFICATE OF SERVICE

       I hereby certify that on the date below, the foregoing Notice of Appearance and Withdrawal

of Appearance has been filed on ECF and is available for viewing and downloading. In addition,

a copy has been sent via regular mail to:

Lamont Campfield
DE-7873
SCI Huntingdon
1100 Pike Street
Huntingdon, PA 16654
Appearing pro se


Date: June 3, 2019                                         /s/ Shannon Zabel
                                                           Shannon Zabel, Esquire
                                                           Assistant City Solicitor
                                                           Pa. Attorney ID No. 321222
                                                           City of Philadelphia Law Department
                                                           1515 Arch Street, 14th Floor
                                                           Philadelphia, PA 19102
                                                           (215) 683-5114
